Citation Nr: 1243335	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a broken eardrum.  

2.  Entitlement to service connection for a lung disorder, to include atelectasis.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from January 1978 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2004 and January 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, the Board denied these and other pending claims in an October 2007 decision.  The Veteran then appealed the denial of his claims to the United States Court of Appeals for Veterans Claims (the Court).  

In a March 2011 decision, the Court affirmed the Board's denial of several claims and vacated and remanded several issues, including: whether new and material evidence had been received to reopen a claim for service connection for PTSD; a claim for service connection for a broken eardrum, and a claim for service connection for a lung disorder, to include atelectasis.  

Subsequently, in a February 2012 decision, the Board found that new and material evidence had been received to reopen a service connection claim for PTSD.  The reopened claim for service connection for an acquired psychiatric disorder, to include PTSD, and for a broken eardrum, and for a lung disorder, to include atelectasis, were remanded by the Board in February 2012 and August 2012 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for a lung disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA scheduled the Veteran for an examination in connection with his claim for service connection for a broken eardrum, but the report of examination shows that the Veteran did not cooperate and left that examination in February 2012 because he did not want anything in his ears.  

2.  The Veteran has not demonstrated good cause for his failure to cooperate with the February 2012 audiological examination.  

3.  The evidence of record does not show that the Veteran has current residuals of a right broken eardrum.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a broken eardrum have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be explained in the notice.  Id.  

The Veteran has not alleged prejudice with respect to notice and none is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in November 2005 and March 2006 of the criteria for establishing service connection for a broken eardrum, as well as his and VA's respective duties for obtaining evidence.  The correspondence of November 2005 addressed the first three of these notice elements.  Subsequently, he was notified of how VA determines disability ratings and effective dates in the March 2006 correspondence.  

As indicated above, the Veteran did not receive full VCAA notice before the initial adjudication of his service connection eardrum claim in the January 2006 rating decision now on appeal.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, these claims were readjudicated in a September 2012 SSOC.  

The Board recognizes that, as part of its duty to assist, VA is obligated to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's February 2012 remand, the RO scheduled the Veteran for a February 2012 VA examination to address his claimed broken eardrum disorder.  However, the Veteran left the audiological examination before the examination could be completed.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been obtained because of his unwillingness to cooperate.  

The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has no recourse but to decide this claim based on the evidence of record as the Veteran has not provided good cause for his failure to cooperate with the VA examination of his right eardrum.  See 38 C.F.R. § 3.655.  

In addition, in its February 2012 remand, the Board requested that the Veteran specify all private and VA medical care providers who currently treat him for any eardrum disorder; however, the Veteran never responded.  

The Board also notes that the Veteran and the RO made efforts over the years to obtain what the Veteran considered were additional service treatment records.  These efforts included the Veteran completing a National Archives Form 13042 (Request for Information Needed to Locate Medical Records) in approximately May 2006 for Navy hospital records.  The Board is unaware whether such records ever existed.  None have been associated with the claims file and the Veteran stated in June 2001 that he did not seek medical treatment after a basic training injury.  

According to other information in the voluminous claims file, in March 1991 the Marine Corps furnished the Veteran with a copy of his service medical records.  In June 1995, the Commanding General at Parris Island wrote the National Personnel Records Center (NPRC) authorizing release of the Veteran's service treatment and personnel records.  The general wrote that the Veteran had informed him that his records had been flagged and could not be released unless authorized by a general officer.  The general also noted that the Veteran contended that the NPRC maintained a microfiche file related to his alleged injuries in service.  The general wrote that he also had no objections to the release of any microfiche file.  

A September 1995 letter from the service personnel branch indicated that the Veteran had sued the NPRC for a writ of mandamus for a microfiche copy of his record.  The letter informed the Veteran that his service records existed only in paper form and had been provided to him on numerous occasions over the past few years.  A February 1996 NPRC document indicated that the Veteran's service records only existed in paper form, that he had been provided these copies numerous times over the years, and that the number the Veteran considered a microfiche file was the number assigned to the Veteran's paper service and medical record.  

March 2006 correspondence from the NPRC to the Veteran indicates that the Veteran did not believe he had received all of his service records when the Marine Corps provided him with copies on prior occasions.  The Board is satisfied that both the Veteran and the RO have attempted to secure all of the Veteran's service treatment and personnel records over the years, that such are in the claims file, and that any further search for claimed missing service records would prove futile.  

Therefore, the Board finds that the duty to assist has been fulfilled regarding the claim to be decided as service, VA, and private medical records relevant to this claim have been requested or obtained and the Veteran was scheduled for a VA examination concerning the service connection claim decided in this appeal.  The Board finds that there has been substantial compliance with all pertinent VA laws and regulations and that the available medical evidence is sufficient for an adequate determination of this claim.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Factual Background

The Veteran claims that his alleged broken eardrum is related to what he has described as a personal assault during basic training when at least one drill instructor at Parris Island allegedly struck him with a pugil stick during bayonet practice.  In a June 2001 statement, the Veteran alleged some half-dozen in-service stressors for his PTSD claim, including that a staff sergeant hit him from behind with a bayonet, which broke his jaw and burst his eardrum.  He said that he did not receive medical treatment or an examination to find out what was the matter with him.  He also claimed that a staff sergeant pressured him because he was slow.  

Several affidavits from other Marine recruits who had attended boot camp along with the Veteran in the winter of 1978 are included in the file.  Their notarized signed statements tend to corroborate the Veteran's assertions of an in-service assault as all three assert that a drill instructor struck the Veteran with a pugil stick during training and that he appeared to be injured as he was carried off and never returned to their platoon.  (See affidavits dated in August and September 2005 by Dr. A.L.T., K.J.P., and C.L., fellow Marine recruits in 1978.)  The Board notes that these former service members are competent to attest to events in which they and the Veteran participated.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Also included in the record is an affidavit dated in January 2001 from C.C.H., a fellow recruit, who recalled that the Veteran was scared on occasion during basic training, but who did not recall any physical abuse or injuries to the Veteran.  

The Veteran's enlistment examination dated in September 1977 showed normal ears and hearing.  

Service treatment records did not disclose any injuries during basic training.  In mid-January 1978, near the beginning of basic training, he complained of, and was treated for, a viral syndrome with sore throat, cough, and sinus discharge.  

A February 1978 service treatment record noted a NPU at the hospital annex at Parris Island.  The Veteran was listed as showing inadequate behavior and an immature personality.  

A March 1978 form to the Commanding General at Parris Island from a three-member Aptitude Board indicated that the Veteran had not completed recruit training, but that his general qualifications did not warrant retention in service and that he should be discharged by reason of unsuitability.  It was noted that he was not in need of hospitalization.  

A March 1978 note from the branch clinic at the Parris Island recruit depot upon separation noted the Veteran had no defects that would disqualify him from active duty or entitle him to disability benefits.  It was noted that the only injuries or illnesses suffered while on active duty were constipation and a viral syndrome.  It was noted that he had a NPU evaluation.  He was discharged as unsuitable.  

Marine Corps officials corresponded with then U.S. Senator Sam Nunn in January and August 1994.  They assured him no evidence existed to substantiate the Veteran's allegation that he was ever struck in the jaw by another service member.  

Post-service, May 1993 VA treatment records noted that the Veteran complained of decreased hearing in his right ear, tinnitus, right ear drainage, and an earache.  On examination, the right ear canal was clear.  It was noted that the Veteran reported a history of trauma to the right ear while in service.  

A June 1995 VA treatment record noted the Veteran told the examiner that his right jaw and eardrum were damaged 15 years before.  

A February 1996 VA treatment record revealed that the Veteran presented with a history of a 1978 injury in which he claimed his jaw was fractured on the right side and his eardrum ruptured.  He complained of persistent pain since.  X-ray studies showed no evidence of fractures on the right side of the jaw.  He told the examiner that the injury was nearly 20 years ago.  

An April 1998 VA treatment record noted a three-day history of earache and mild tinnitus.  Diagnosis was otitis media.  

September 1999 correspondence of Dr. E.C.B., a private neuropsychiatrist, indicated that the Veteran complained of a busted eardrum and broken jaw related to an incident in service in 1978 and constant dizziness.  

R.L.C, Ph.D., wrote letters on the Veteran's behalf in October 2001.  The VA psychologist stated that the Veteran was abused and harassed by Marine drill instructors during basic training and that this personal harassment resulted in a broken jaw and a burst right eardrum.  

In a November 2001 letter, Dr. E.C.B.'s social worker noted that the Veteran "reportedly", while in service, was involved in an accident which left him with a broken jaw and a busted eardrum which resulted in a loss of equilibrium.  

During his December 2002 Board hearing, the Veteran testified that he was receiving treatment at the VA Medical Center.  He stated that he could not keep up with the physical demands of basic training because of a birth condition regarding his lung.  He stated that the drill instructor singled him out.  He described being hit in the jaw by a staff sergeant, which broke his jaw and damaged his eardrum.  He also testified that he was physically and mentally abused by his fellow recruits.  

In a March 2003 signed statement, the Veteran claimed that he was struck by a drill instructor which caused a busted eardrum and his broken jaw.  

In a January 2004 signed statement, Dr. E.C.B. said that the Veteran told him that during bayonet combat training the Veteran was used as a demonstration device and, while standing at attention, suffered a busted eardrum and a broken jaw by his cadre instructor.  

A private medical record dated in January 2004 noted the Veteran's complaint of a history of a perforated right eardrum.  

The Veteran underwent a VA audiological examination in February 2012 at the Board's request in relation to his service connection claims for a broken eardrum disorder, hearing loss, and tinnitus.  Unfortunately, according to the examiner, the Veteran did not cooperate and left the appointment.  A tympanometry was attempted on the right ear, which revealed normal mobility and pressure.  However, the Veteran removed the tip and left the sound booth commenting that this made his head hurt and that he was not going to continue with the test because he did not want anything in his ears.  The Veteran claimed that information in his chart would have to be used to decide his disability.  

In a September 2012 email addendum, the VA audiologist explained that normal eardrum mobility meant that there was no evidence of a perforation in the Veteran's right ear.  



Broken Eardrum

The Veteran seeks service connection for a broken eardrum.  In his written submissions, he contends that his right eardrum was injured during basic training when he was struck in the head with a pugil stick by a drill instructor.  

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a) (2012).  

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

While the Veteran appeared for his scheduled audiological examination, he failed to cooperate because he said that he did not want anything in his ears.  The Board does not find that the Veteran has provided good cause for aborting the examination because it was scheduled to cover his claim for service connection for a broken eardrum.  As the service connection claim for a broken eardrum is a claim for original compensation, the Board will decide the issue on the basis of the evidence of record - an outcome the Board notes that the Veteran himself invited when he prematurely left the February 2012 audiological examination.  

Based on the evidence of record, the Board finds that service connection for a broken eardrum is not warranted.  The Board notes that various post-service lay and medical statements found in the record referred to a broken eardrum or suggest that the Veteran suffered a broken eardrum when he was struck by a drill sergeant in service.  However, the February 2012 audiological examination report noted that the examiner attempted a tympanometry on the right ear and that the VA examiner noted that the tympanometry revealed normal mobility and pressure.  On remand, in a September 2012 addendum, this examiner explained that normal mobility and pressure meant there was no evidence of a perforation.  

The Veteran's failure to complete his scheduled February 2012 VA audiological examination leaves the Board no choice but to find that the current evidence of record fails to show a broken eardrum disability, including any residuals thereof.  The Veteran has provided credible evidence of an injury to the head by a drill instructor during basic training.  Perhaps current residuals of a broken eardrum related to service could have been shown if the Veteran had remained and not prematurely left his scheduled February 2012 VA audiological examination.  His lack of cooperation leaves the Board no choice but to find that the current evidence of record fails to show any disability involving residuals of a broken eardrum which are related to service.  Consequently, service connection for a broken eardrum must unfortunately be denied.

The Board is sympathetic to the Veteran's contentions that he has suffered from a broken eardrum that is related to his active service.  Lay evidence is one type of evidence that the Board must consider when a veteran seeks disability benefits.  38 C.F.R. § 3.307(b).  The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, in this case the occurrence of pain to his ear, and in this regard the Board finds his account credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, the Veteran, as a lay person, is not competent to give a medical opinion on the diagnosis, or causation of any broken eardrum.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a broken eardrum.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the benefit of the doubt rule, but finds that, as the preponderance of the evidence is against the claim for service connection, the benefit of the doubt rule is not for application, and the claim must be denied.  Id.  


ORDER

Service connection for a broken eardrum, including any residuals thereof, is denied.  


REMAND

Unfortunately, a remand is required for the remaining two issues in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  

The Board notes after its February 2012 remand the Veteran cooperated with a VA mental examination in February 2012 and a pulmonary function test (PFT), but then did not appear for a chest X-ray or a VA respiratory examination scheduled for March 2012.  In spite of his failure to cooperate, the Board has attempted to adjudicate his remaining claims and remanded these two issues again in August 2012 so that he could be scheduled for a VA respiratory examination and so that the VA mental examiner could clarify her medical opinion.  

However, a review of the entire claims file demonstrates that the existing record as of this date is still inadequate to answer several important medical questions necessary to adjudicate these claims.  Because the Board lacks adequate medical opinions related to these two claims on appeal, on remand the RO/AMC shall submit the claims file to two VA examiners, a physician familiar with respiratory disorders and a VA mental examiner different than the examiner who drafted the February 2012 and September 2012 VA mental medical opinions, who shall examine pertinent records and provide the Board with medical opinions adequate to support an adjudication of each claim.  

No doubt both claims have been difficult to adjudicate because they implicate VA laws and regulations concerning the presumption of soundness at entry into service.  These regulations require the Board to use different legal standards than those found in the usual or normal service connection claim.  

For example, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (undebatable) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning the Veteran's claim for service connection for a lung disorder, the Board notes that the Veteran has a current lung disorder.  In April 2005 correspondence, Dr. C.F.S. stated that the Veteran was currently being treated for, among other disorders, chronic pulmonary atelectasis.  However, the seven volumes of evidence comprising the claims file show only a handful of medical records from Dr. C.F.S. and none of these show any treatment of the Veteran for atelectasis.  A pulmonary function test completed in February 2012 as part of the VA respiratory examination the Veteran did not complete showed only a provisional diagnosis of dyspnea.  However, shortness of breath is not inconsistent with atelectasis, or loss of lung volume [STEDMAN'S MEDICAL DICTIONARY, 27th ed. 2000, p. 161], and may show a symptom of atelectasis.  

In any event, the Board has remanded this issue several times for a medical examination and opinion, but the Veteran has not appeared for a VA respiratory examination.  Therefore, on this remand the Board will request that a VA respiratory physician review the claims file and answer the questions relevant to the presumption of soundness the Board posed in its last remand of August 2012.  

First, the Board needs to know whether the Veteran's atelectasis is a congenital condition.  There is some lay and medical evidence in the record suggesting this is so.  An affidavit from the Veteran, an affidavit from the administrator of the hospital where the Veteran was born, and a September 1999 report from Dr. E.C.B. noted that the Veteran was placed in an incubator for nine months after birth, had a low birth weight, and a 3/4" lung.  An October 2001 letter from a VA psychologist reported that the Veteran was born with underdeveloped lungs.  However, the Veteran's September 1977 enlistment examination noted no lung abnormalities, and the Veteran himself denied any shortness of breath in the accompanying report of medical history.  If the Veteran's atelectasis is deemed congenital, then the Board needs to know whether it was subject to a superimposed disease or injury while the Veteran was in service.  

Next, if the Veteran has an acquired rather than a congenital lung defect, the medical reviewer needs to comment on whether there is clear and unmistakable (undebatable) evidence that the Veteran's lung disorder existed prior to service and was not aggravated during service.  If so, the evidence supporting such should be identified.  

Concerning the Veteran's claim for an acquired psychiatric disorder, the Board notes two recent medical opinions provided in February 2012 and September 2012.  The Veteran appeared for his February 2012 VA mental examination.  In that report, the VA examiner explained that the Veteran's symptoms were not consistent with a diagnosis of PTSD.  However, she also diagnosed schizotypical personality disorder and found that the Veteran had an anxiety disorder secondary to the schizotypical personality disorder.  The VA mental examiner opined that the Veteran's anxiety disorder was less likely than not caused by or incurred during service.  In giving this opinion, the examiner failed to address in her rationale the Veteran's lay assertions as to the events he claims happened in service and why these events did not lead to a current psychiatric disorder, including an anxiety disorder.  

The Board also notes that the examiner suggested that the Veteran had a psychiatric disorder prior to service.  The Board found that what was missing in the opinion was whether there is clear and unmistakable (undebatable) evidence to support a finding that a psychiatric disability existed prior to service and that it was not aggravated by service.  

After remand in August 2012, the February 2012 VA mental examiner prepared and submitted an addendum report in September 2012.  In it, she opined that there was clear and unmistakable evidence that the Veteran had a mental health condition which preexisted his brief period of military service.  She based this finding on a March 1978 service personnel record that described the Veteran as an immature, undisciplined, and belligerent recruit who had refused to comply with recruit training.  The record noted an unsatisfactory performance, failure of training inspections, and below average marks for attitude conduct evaluations.  It also was noted that he was a constant discipline problem and a disruptive force within his platoon.  The VA examiner stated that the Veteran had clearly entered service with an immature personality and a defective attitude.  Further, there was no mention of a decline in performance which, she said, would be consistent with sustaining trauma.  Instead, he manifested consistently poor performance.  The VA examiner also noted that it was not uncommon for those not trained in mental health issues to construe personality disorders as a behavior problem.  

Results of standardized cognitive testing done at the time of the February 2012 examination also revealed a marked discrepancy between the Veteran's nonverbal and verbal reasoning abilities.  She reported that scholarly research had documented that these types of deficits in information processing were congenital and stable over time.  The Veteran's emotional difficulties stem from these deficits in information processing.  She noted that the Veteran was highly prone to misperceiving situations and interpreting his environment as more threatening than was objectively the case.  She further noted that objective test data suggested that these processes were in place long before the Veteran entered service.  

In addition, the VA examiner noted that private and VA medical records repeatedly documented that the Veteran had reported an extensive history of childhood physical abuse and neglect.  She observed that if one accepted his self-reported inservice events as credible, as the Board instructed in its remand, then logically all of his self-reported life events should also be considered credible.  In that case the Veteran had clearly reported a lifetime of trauma.  The VA examiner explained that under such circumstances there existed no means for determining which of his life events had the most impact on his psychological condition.  Further, there was no reason to believe that his inservice traumatic events were any more significant than the raft of trauma he had experienced prior to and following service, which spanned many more years than his brief military service.  

The VA mental health examiner also reported that the Veteran's diagnosed anxiety disorder was fundamentally a byproduct of his schizotypal personality disorder and that he perceived events as more threatening and hostile than was objectively the case.  He was vulnerable to heightened suspiciousness, worry, distractibility, and social avoidance, or what the examiner termed his anxiety disorder.  The examiner opined that the Veteran's anxiety disorder was secondary to his personality disorder and was less likely than not caused by, incurred during, or aggravated by military service.  

Finally, the September 2012 VA mental health examiner noted prior diagnoses of depression and bipolar disorder found in the claims file.  After reviewing the medical definitions of these mental health disorders, she stated that she could find no explanation in the medical evidence of record for these diagnoses.  Her clinical impression was that the Veteran did not manifest depressive or manic symptoms and that any reported difficulties with sleep and concentration were more properly accounted for by his diagnosed anxiety disorder not otherwise specified.  

Initially, the Board notes that the mental health examiner argued in her February 2012 report that the Veteran does not have a current diagnosis of PTSD.  As to the diagnosis of a schizotypal personality disorder, the Board also notes that service connection is not available for a personality disorder.  A personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  A personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  

The only possible exception is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).  

The pertinent inquiry in this case then involves whether there is clear and unmistakable evidence that Veteran's currently diagnosed anxiety disorder preexisted service and was not aggravated therein and, if so, whether his anxiety disorder was aggravated by his brief period of active service.  If it is found that there is no clear and unmistakable evidence that the Veteran entered service with an psychiatric disorder, including an anxiety disorder, the question becomes whether a psychiatric disability, including an anxiety disability is due to service, including the reported events in service.

In this regard, the Board must initially establish whether his anxiety disorder existed prior to the Veteran's period of active service.  The September 2012 VA examiner argued there was clear and unmistakable evidence of a mental condition prior to service, but did not make clear whether she was referring principally to the personality disorder or to the personality disorder as well as the anxiety disorder.  In addition, clear and unmistakable evidence is supposed to be undebatable but the examiner cited service personnel records that detailed disciplinary problems rather than any psychiatric diagnosis or treatment, as well as cited to cognitive testing administered 34 years after discharge from service which she said "would suggest" that deficits in information processing were in place long before service.  Such language cannot be the basis for finding it undebatable that a psychiatric disability existed prior to service and was not aggravated by service.  Rather, such statement merely raises a question as to whether a psychiatric disorder existed prior to service 

In addition, the Board had asked the VA examiner to acknowledge the Veteran's report of inservice events (i.e., an assault in service) and find such credible for purposes of providing the medical opinion.  However, in doing so the VA examiner commented that if she was to accept the Veteran's self-reported in-service events as true, "then logic follows that we are to accept ALL of his self-reported life events as also true."  Her statement went on to suggest that the Veteran's service events could possibly result in the Veteran's current psychiatric disability, as well as the events outside of service.  This opinion is inadequate for rating purposes as it lacks appropriate rationale for conclusions reached and it is also internally inconsistent when read as a whole.  Consequently, another opinion is warranted.

On remand, the Veteran should be invited to submit any evidence, from private or VA medical records that shows he has a current lung disorder or a current psychiatric disorder.  If he does so, the RO/AMC should then determine if the VA reviewers need to address any other medical questions in their opinions based on this new evidence.  The RO/AMC is also instructed that if one or both reviewers are unable to provide the medical opinion requested in this remand without examining the Veteran, then a VA respiratory and/or mental examination shall be scheduled with the Veteran being notified of the consequences for failing to appear for an examination.  See 38 C.F.R. § 3.655 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and ask him to submit evidence of a current lung disorder and a current psychiatric disorder.  If the Veteran signs appropriate releases, then the RO/AMC shall attempt to obtain for him and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The claims file, including all relevant records that may be in Virtual VA, shall be forwarded to an appropriate VA examiner for a medical opinion to determine the nature and likely etiology of any claimed lung disorder, or atelectasis.  To facilitate making this important determination, the claims file, including a complete copy of this remand and the results of the February 2012 pulmonary function test, must be made available to the designated examiner for a review of the pertinent medical and other history.  Based on the record review, the reviewer should:

(a)  Determine whether the Veteran has what is considered a congenital lung defect as evidence in the file indicates he was born with underdeveloped lungs.  If a congenital defect is found, state whether it was subject to a superimposed disease or injury in service.  If so, please identify the superimposed disease or injury and the resultant disability.  In this regard, the examiner should address the diagnosis of atelectasis which is of record.

(b)  If it is determined that the Veteran has an acquired lung defect, the reviewer should state (1) whether there is clear and unmistakable (undebatable) evidence that the Veteran had a preexisting service lung disorder and (2) whether there is clear and unmistakable evidence that such lung disorder was not aggravated by service (i.e., did not increase in severity beyond the normal progress of the disease in service).  If clear and unmistakable evidence is found as to any factor, the examiner should identify such evidence used to come to these conclusions.  If both questions are answered in the affirmative, the examiner should state whether it is at least as likely as not (i.e. at least a 50-50 probability) that such pre-existing disability was aggravated beyond the natural progress during service.

(c)  If it is determined that the Veteran did not enter service with an acquired lung disability, for each acquired diagnosis found, the reviewer should state whether it is at least as likely as not (i.e. at least a 50-50 probability) that such disease was a result of his service or any incident thereof, including training exercises.  The reviewer should consider the Veteran's assertions concerning his activities during service when addressing the above medical question.  

(d)  The reviewer must discuss the rationale of all opinions, whether favorable or unfavorable, citing to specific evidence in the file, as well as sound medical principles.  If the reviewer cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the reviewer shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Thereafter, the claims file shall be forwarded to a VA mental examiner, other than the one who completed both the February 2012 mental examination and the September 2012 VA medical opinion, for a medical opinion to determine the nature and likely etiology of any claimed psychiatric disorder.  To facilitate making this important determination, the claims file must be made available to the designated reviewer for a review of the pertinent medical and other history.  Based on the record review, including any relevant records found in Virtual VA, the reviewer should:

(a)  State (1) whether there is clear and unmistakable (undebatable) evidence that the Veteran had a psychiatric disability which preexisted service, including an anxiety disorder and (2) whether there is clear and unmistakable (undebatable) evidence that such psychiatric disorder was not aggravated by service (i.e., did not increase in severity beyond the normal progress of the disease in service).  If clear and unmistakable evidence is found the examiner should identify such evidence used to support such conclusions.  

(b)  If any answer posed in paragraph (a) is negative, state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran currently has a psychiatric disorder, including anxiety as well as any other postservice psychiatric disorder, which is related to service.  In addressing this, the physician should acknowledge the Veteran's report of inservice events and find them credible for the purposes of providing this opinion.  

(c)  If it is determined that the Veteran is entitled to service connection for a lung disorder (meaning that a lung disorder has been medically attributed to the Veteran's service), then the VA mental reviewer is asked to comment whether any service-connected lung disorder caused a psychiatric disorder.  If it did not cause a psychiatric disorder, state whether it aggravates (increases the severity of) the psychiatric disorder.  If so, the examiner should opine whether such aggravation (i.e., increase in severity) was beyond the normal progress of the psychiatric disorder.  

(d)  The reviewer must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In discussing the evidence of record, the physician should comment on the diagnoses of an anxiety disorder, PTSD, depression and a bipolar disorder which are of record.  If the reviewer cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the reviewer shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

4.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the two remaining claims on appeal.  For example, if the Veteran submits evidence of a current lung disorder and a current psychiatric disorder, then the RO/AMC shall determine if any other medical question needs to be addressed based on this new evidence.  

If one or both VA reviewers cannot provide the requested medical opinions without an examination, then the RO/AMC shall schedule the Veteran for the appropriate examination.  In that case, the Veteran should be apprised of the consequences for his failure to report for a VA examination pursuant to 38 C.F.R. § 3.655.  

5.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


